        Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 1 of 21




                                          AFFIDAVIT



       I, Taylor Bums,a Special Agent with the Federal Bureau ofInvestigation, being duly

sworn, depose and state the following:

        1.     I make this affidavit in support ofan application under Rule 41 ofthe Federal

Rules of Criminal Procedure for a warrant to search the premises known as 6033 Major Circle,

Augusta, Georgia 30909, hereinafter "PREMISES,"further described in Attachment A,for the

things described in Attachment B. As set forth herein, there is probable cause to believe that the

PREMISES contains evidence of crime, instrumentalities, and/or Suits thereof, related to

violations of Title 18, United States Code, Sections 1030(Computer Fraud and Abuse)and 1029

(Access Device Fraud).


                               THE INVESTIGATING AGENT


       2.      I am an FBI Special Agent assigned to the Atlanta Field Office Cyber Crimes

squad. I am an "investigative or law enforcement officer ofthe United States" within the

meaning of 18 U.S.C. § 2510(7), as a Special Agent ofthe FBI. As such,I am empowered to

conduct investigations of and to make arrests for offenses enumerated in 18 U.S.C. § 2516,

including 18 U.S.C. § 1030 (fi^aud and related activity in connection with computers).

       3.      I have received extensive training as a Special Agent at the Federal Bureau of

Investigation Academy in Quantico, Virginia. I have completed outside training and college

courses in computer programming, networking, and information security. Before I was employed

by the FBI, I was a desktop support manager with industry experience maintaining and

troubleshooting computer systems and network infirastructure. I am presently assigned to

investigate computer crimes, including cases involving computer intrusion and internet

                                                 1
        Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 2 of 21




fraud. During my career as a Special Agent, I have conducted investigations that involved the

use of computers and electronic communication devices that have been utilized in the

commission ofcrimes.

       4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and wimesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       5.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations ofTitle 18, United States Code, Sections 1030

(Computer Fraud and Abuse)and 1029(Access Device Fraud) been committed.

       6.      There is also probable cause to search the information described in Attachment A

for evidence ofthese crimes and contraband or fruits ofthese crimes, as described in Attachment

B.



                                    TECHNICAL TERMS


       7.      Based on my training and experience,I use the following technical terms to convey

the following meanings for the purpose ofthis affidavit;


            a. Storage medium: A storage medium is any physical object upon which computer

               data can be recorded. Examples include hard disks, floppy disks, flash memory,

               CD-ROMs,and several other types of magnetic or optical media not listed here.


            b. A Virtual Private Server ("VPS") is a virtual machine provided by an internet

               service provider. The VPS runs its own operating system and is functionally
Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 3 of 21




     eqmvalent to a dedicated server for many services, but it may share the same

     physical hardware with other VPS clients.


  c. An Internet Protocol("IP")address is a unique numeric address used by computers

     on the Internet, and looks like a series of four numbers, each in the range 0-255,

     separated by periods (for example, 121.56.97.178). Every computer attached to

     the Internet must be assigned an IP address so that Internet traffic sent from and

     directed to that computer may be directed properly from its source to its destination.

     A domain name is an identification label (such as example.com)that allows users

     to easily locate a website. Domain names resolve back to specific IP addresses,

     although multiple domain names can resolve back to the same IP address.


  d. Bitcoin is a type of virtual currency, circulated over the Internet as a form of

     value. Bitcoin is often abbreviated using the acronym BTC. Bitcoin is a

     decentralized digital currency that is popular in the criminal underworld due to its

     ability to maintain users' anonymity. Bitcoin uses encryption to verify the

     transfer offunds and operates independently of a central bank. Bitcoin is similar

     to paper currency in that the exchange of Bitcoin between individuals is not

     recorded by financial institutions. Bitcoin are not issued by any government,

     bank, or company, but rather are generated and controlled through computer

     software operating via a decentralized, peer-to-peer network. While Bitcoin

     exist primarily as an internet-based form of currency, it is possible to "print out"

     the necessary information and exchange Bitcoin via physical medium. Bitcoin is

     just one of many varieties of virtual currency.

                                       3
Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 4 of 21




        i. Bitcoin are sent to and received from Bitcoin "addresses."    A Bitcoin

            address is somewhat analogous to a bank accoimt number and is

           represented as a 26-to-35-character-long case-sensitive string of letters and

            numbers. Each Bitcoin address is controlled through the use ofa unique

            corresponding private key, a cryptographic equivalent of a password or

           PIN needed to access the address. Only the holder of an address's

            private key can authorize any transfers of Bitcoin from that address to

           other Bitcoin addresses,


        ii. To transfer Bitcoin to another address, the payor transmits a transaction

           aimoimcement, cryptographically signed with the payer's private key,

           across the peer-to-peer Bitcoin network. The Bitcoin address ofthe

           receiving party and the sender's private key are the only pieces of

           information needed to complete the transaction. These two keys by

           themselves rarely reflect any identifying information. As a result, little-

           to-no personally identifiable information about the payor or payee is

           transmitted in a Bitcoin transaction itself. Once the payer's transaction

           annoimcement is verified, the transaction is added to the blockchain, a

           decentralized public ledger that records all Bitcoin transactions. The

           blockchain logs every Bitcoin address that has ever received a Bitcoin and

           maintains records of every transaction for each Bitcoin address,

       iii. Virtual currencies, including Bitcoin, have known legitimate uses.

           However, given the ease with which Bitcoin can be used to move funds
    Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 5 of 21




                   with high levels ofanonymity, Bitcoin can be used to facilitate illicit

                   transactions and to launder criminal proceeds.


                    FACTS IN SUPPORT OF PROBABLE CAUSE

    8.     The FBI has been investigating a computer intrusion scheme to defraud at least

one company in the Northern District of Georgia, and elsewhere. The scheme involved a

hacker who compromised the computer network ofthe company and illegally sold access to

the company's server on the dark web. The server also stored data related to the company's

clients as well as facilitated remote access to the clients' networks.

                     INTERVIEW OF CHIMERA INNOVATIONS.LLC

    9.     Chimera Innovations, LLC.,(Chimera)is an Atlanta based information

technology (IT) managed service provider(MSP)who provides client services including IT

support, mobile application development, website development, and software support.

    10.    Chimera used Vultr, a Canadian based VPS company,for their cloud server

needs, which stored their clients' company data. Chimera's administrative Vultr panel gave

them direct access to all their clients' servers as well as other critical company data such as

passwords. One Chimera employee(EMPLOYEE A)had an administrator account in the

Vultr panel. However, unbeknownst to him, a second admin account had been created. The

name ofthe account was mbritt@chimerainnovations.com and it was created on May 14,

2019. The account belonged to MARQUAVIOUS BRITT(BRITT), who was a former

employee of Chimera. At the time the account was created, BRITT was among the

personnel who knew the Vultr administrator's password. EMPLOYEE A believed BRITT
    Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 6 of 21




logged into EMPLOYEE A's account to create it because a new admin account can only be

created by an existing admin account.

    11.    BRITT was hired by Chimera on May 6,2019 and was terminated on June 24,

2019. BRITT was a disgruntled employee who was terminated for failure to complete tasks

assigned to him. According to EMPLOYEE A,BRITT often expressed his interest in

computer hacking to his colleagues.

                 CYBER ATTACK ON CHIMERA INNOVATIONS.LLC

   12.     On September 30,2019, an individual using the online moniker "wOzniak"

created a post on a dark web forum which advertised access to a US-based MSP for $600

USD,payable in Bitcoin. wOzniak suggested the access he was offering would enable

administrator access to approximately 20 clients hosted on the target system's admin panel.

wOzniak's post states as follows:



               i. I'm selling access to a MSP. They're located in the U.S. ,
                  eastern side. Their servers are primarily Windows and
                  they're hosting the servers on Vultr which is a VPS [Virtual
                  Private Server]. I have admin access to the hosting panel,
                  passwords for each client is provided and you'll access them
                  through RDP. Their client list is sort ofextensive with about
                  20 in total, notably several law offices, accounting firms,
                  food industry company, and a pharmaceutical company,job
                  staffing company, etc. I'm asking for $600 BTC. If you're
                  interested message me here or on wikr,"wOzniak", i'm also
                  on jabber wOzniak@blabber.im. I can provide photos if
                  requested.
          Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 7 of 21




          13.     On October 10,2019,the FBI began communicating with wOzniak through a

     confidential human somce(CHS).^ Through communications with wOzniak, the FBI

     successfully purchased access to the compromised MSP via Bitcoin. During the

     communications, wOzniak provided a Bitcoin address beginning with 3PsSX, which was to

     be used for payment. Additionally, wOzniak provided credentials to the MSP's administrator

     panel, which listed the usemame "mbritt@chimerainnovations.com" and password

    "Quay#7816!". Based on the domain listed as part ofthe usemame,the FBI determined that

    the compromised administrator account belonged to Chimera, which was confirmed by

    EMPLOYEE A. Furthermore, database research revealed that"7816" is the last four digits of

    BRITT's social security number.

                                                       COINBASE

         14.      Through analysis ofthe Bitcoin blockchain, the FBI identified that the Bitcoin

    address 3PsSX, which was provided by wOzniak, was held at Coinbase^- In response to

    legal process, Coinbase provided records related to the owner ofthe Bitcoin address

    beginning with 3PsSX. Coinbase records identified the owner ofthe Bitcoin address as

    BRITT. Coinbase records included a copy of BRITT's driver's license and listed a Chase

    Bank account ending in 4417. In addition, Coinbase listed a PayPal account for BRITT using

    the email address xthanos@protonmail.com. The information provided in Coinbase records




1 The CHS has provided reliable and corroborated information to the government for over two years. CHS
reporting has continually been timely, detailed, and accurate. CHS has provided information on multiple occasions
that has resulted in open investigations and identified subjects. CHS has also successfully identified multiple
victims which were positively confirmed during victim notifications. CHS has no criminal history and no known
Giglio issues.
2 Coinbase is a California-based digital currency wallet and platform where consumers can transact digital
currencies like bitcoin, Ethereum, and Litecoin.
                                                        7
    Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 8 of 21




such as BRITT's driver's license, social security number, phone number, birthdate, and email

address match BRITT's Chimera employment documentation.

    15.    A review oftransaction records and login history for the Coinbase account

identified that on October 10,2019,IP address 75.76.203.92 was used to access the account.

Additionally, this IP address was used to login to the account around the same time that the

account was credited in the amount of which wOzniak sold access to Chimera's administrator

panel, which was approximately $440. Later that day, approximately $440 was transferred

firom BRITT's Coinbase account to his PayPal accormt. During this transaction, BRITT

utilized the IP address 75.76.203.92.


                                           PAYPAL


   16.     In response to legal process, PayPal provided the FBI records for an account

belonging to BRITT. PayPal records identified that on October 10,2019, BRITT's PayPal

account received approximately $441.00 USD from Coinbase. That same day,fimds were

transferred from BRITT's PayPal accoimt to BRITT's Chase account ending in 4417.

Furthermore,IP address 75.76.203.92 was used to login to BRITT's PayPal account on

October 10,2019.


                                  JPMORGAN CHASE


   17.    In response to legal process, JPMORGAN CHASE(CHASE)provided account

records for BRITT's bank account. Analysis of BRITT's bank account showed the

aforementioned PayPal transfer. BRITT's bank account also showed at least one deposit into

his account from Chimera during the timeframe of his employment. In addition, BRITT's
    Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 9 of 21




bank accoxint showed at least one transfer to an individual named [D.B.]. Additionally, the

Chase account number matches the financial accoimt linked to BRITT'S Coinbase accovmt.




                            IP ADDRESS LINK TO PREMISES

   18.     Through open source research, the FBI determined IP address 75.76.203.92

resolved to Wide Open West, who is an Internet Service Provider(ISP). In response to legal

process. Wide Open West provided subscriber information for the IP address 75.76.203.92.

Wide Open West records showed IP address 75.76.203.92 was registered to D.B. and listed

the subscriber address as 6033 Major Circle, Augusta, GA 30909(PREMISES). The FBI

later determined D.B. and BRITT are in a relationship.

   19.     On January 14,2020,the FBI spoke with an employee of Victim-2(BRITT'S

current employer). The employee advised the FBI that BRITT'S listed residence on

employee documents was 6033 Major Circle, Augusta, GA 30909("PREMISES").

BRITT'S emergency contact was D.B., which listed D.B. as his domestic partner.

                                      SOCIAL MEDIA


   20.     Open source research conducted by the FBI revealed a Twitter account associated

with BRITT. In response to legal process. Twitter provided subscriber information and IP

login history for BRITT'S account. Twitter records showed IP address 75.76.203.92 was

utilized to login to the account approximately 50 times between October 18, 2019 and

November 25, 2019.
       Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 10 of 21




                                    VULTR ACCESS LOGS


       21.      According to Chimera, Chimera's Vultr access logs show that on October 12,

    2019,IP address 75.76.203.92 was used to login to Chimera's Vultr administrator account.

    The aforementioned login occurred after BRITT'S employment was terminated.

       22.      Based on my training and experience and the above information, there is probable

    cause to believe that BRITT made unauthorized access to CHIMERA from the PREMISES

    after he no longer worked for the company.

       23.      Furthermore, based on the logins to CHIMERA'S Vultr account from the

   PREMISES around the time frame ofthe dark web wOzniak sale, there is probable cause to

    believe that evidence related to the dark web sale, and violations of Title 18 U.S.C. Sections

    1029 and 1030 will be found at the PREMISES.



        COMPUTERS.ELECTRONIC STORAGE.AND FORENSIC ANALYSIS

       24.      As described above and in Attachment B, this application seeks permission to

search and seize records that might be formd on the PREMISES,in whatever form they are fovmd.

One form in which the records might be found is data stored on a computer's hard drive or other

storage media. Thus, the warrant applied for would authorize the seizure of electronic storage

media or, potentially, the copying ofelectronically stored information, all under Rule 41(e)(2)(B).

       25.      I submit that if a computer or storage medium is found on the PREMISES,there is

probable cause to believe those records will be stored on that computer or storage medium, for at

least the following reasons:


             a. Based on my knowledge, training, and experience, I know that computer files or

                remnants of such files can be recovered months or even years after they have been

                                                10
Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 11 of 21




      downloaded onto a storage medium, deleted, or viewed via the Internet.

      Electronic files downloaded to a storage medium can be stored for years at little or

      no cost. Even when files have been deleted, they can be recovered months or

      years later using forensic tools. This is so because when a person "deletes" a file

      on a computer,the data contained in the file does not actually disappear; rather,that

      data remains on the storage medium imtil it is overwritten by new data,

  b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

      slack space—^that is, in space on the storage medium that is not currently being used

      by an active file—for long periods of time before they are overwritten.           In

      addition, a computer's operating system may also keep a record of deleted data in

      a "swap" or "recovery" file.


  c. Wholly apart from user-generated files, computer storage media—in particular,

     computers' intemal hard drives—contain electronic evidence of how a computer

     has been used, what it has been used for, and who has used it. To give a few

     examples, this forensic evidence can take the form of operating system

     configurations, artifacts from operating system or application operation,file system

     data structures, and virtual memory "swap" or paging files.         Computer users

     typically do not erase or delete this evidence, because special software is tj^ically

     required for that task.      However, it is technically possible to delete this

     information.



  d. Similarly, files that have been viewed via the Internet are sometimes automatically

     downloaded into a temporary Internet directory or "cache."
                                       11
       Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 12 of 21




             e. Also based on my knowledge,training, and experience,I am aware that coimections

                were made to Chimera's administrator panel from computer(s) located at the

                PREMISES. Based on the IP records obtained, there is reason to believe that there

                is a computer system currently located on the PREMISES.


       26.      As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence ofthe crimes described on the warrant,

but also for forensic electronic evidence that establishes how computers were used,the purpose of

their use, who used them,and when. There is probable cause to believe that this forensic electronic

evidence will be on any computer in the PREMISES because:


             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file(such as a paragraph that has been deleted from a word processing file). Virtual

                memory paging systems can leave traces ofinformation on the storage medirun that

                show what tasks and processes were recently active.         Web browsers, e-mail

                programs, and chat programs store configuration information on the storage

                medium that can reveal information such as online nicknames and passwords.

                Operating systems can record additional information, such as the attachment of

                peripherals, the attachment of USB flash storage devices or other external storage

                media, and the times the computer was in use. Computer file systems can record

                information about the dates files were created and the sequence in which they were

                created.




                                                12
Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 13 of 21




   b. Forensic evidence on a computer or storage medium can also indicate who has used

       or controlled the computer or storage medium. This "user attribution" evidence

      is analogous to the search for "indicia of occupancy" while executing a search

       warrant at a residence. For example, registry information, configuration files,

      user profiles, e-mail, e-mail address books, "chat," instant messaging logs,

      photographs,the presence or absence ofmalware,and correspondence(and the data

      associated with the foregoing, such as file creation and last-accessed dates) may be

      evidence of who used or controlled the computer or storage medium at a relevant

      time.



   c. A person with appropriate familiarity with how a computer works can, after

      examining this forensic evidence in its proper context, draw conclusions about how

      computers were used, the purpose oftheir use, who used them, and when.


   d. The process of identifying the exact files, blocks, registry entries, logs, or other

      forms of forensic evidence on a storage medium that are necessary to draw an

      accurate conclusion is a dynamic process.       While it is possible to specify in

      advance the records to be sought, computer evidence is not always data that can be

      merely reviewed by a review team and passed along to investigators. Whether

      data stored on a computer is evidence may depend on other information stored on

      the computer and the application of knowledge about how a computer behaves.

      Therefore, contextual information necessary to rmderstand other evidence also falls

      within the scope ofthe warrant.



                                        13
       Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 14 of 21




             e. Further, in finding evidence of how a computer was used, the purpose of its use,

                who used it, and when,sometimes it is necessary to establish that a particular thing

                is not present on a storage medium. For example, the presence or absence of

                counter-forensic programs or anti-virus programs (and associated data) may be

                relevant to establishing the user's intent.


             f. I know that when an individual uses a computer to access another computer network

                without authorization over the Internet, the individual's computer will generally

                serve both as an instrumentality for committing the crime, and also as a storage

                medium for evidence of the crime. The computer is an instrumentality of the

                crime because it is used as a means of committing the criminal offense. The

                computer is also likely to he a storage medium for evidence of crime. From my

                training and experience, I believe that a computer used to commit a crime of this

                type may contain: data that is evidence of how the computer was used; data that

                was sent or received; notes as to how the criminal conduct was achieved; records

                of Intemet discussions about the crime; and other records that indicate the nature

                ofthe offense.



       27.      Searching storage media for the evidence described in the attachments may require

a range of data analysis techniques. In most cases, a thorough search for information stored in

storage media often requires agents to seize most or all electronic storage media and later review

the media consistent with the warrant. In lieu ofseizure,it is sometimes possible to make an image

copy ofstorage media. Generally speaking,imaging is the taking ofa complete electronic picture

ofthe computer's data, including all hidden sectors and deleted files. Either seizure or imaging

                                                  14
       Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 15 of 21




is often necessary to ensure the accuracy and completeness of data recorded on the storage media,

and to prevent the loss of the data either from accidental or intentional destruction. This is true

because ofthe following;


           a. The nature of evidence.      As noted above, not all evidence takes the form of

               documents and files that can be easily viewed on site. Analyzing evidence ofhow

               a computer has been used, what it has been used for, and who has used it requires

               considerable time, and taking that much time on premises could be unreasonable.

               As explained above, because the warrant calls for forensic electronic evidence, it is

               exceedingly likely that it will be necessary to thoroughly search storage media to

               obtain evidence, including evidence that is not neatly organized into files or

               dociunents. Just as a search of a premises for physical objects requires searching

              the entire premises for those objects that are described by a warrant, a search ofthis

              premises for the things described in this warrant will likely require a search among

              the data stored in storage media for the things(including electronic data)called for

              by this warrant. Additionally, it is possible that files have been deleted or edited,

              but that remnants of older versions are in unallocated space or slack space. This,

              too, makes it exceedingly likely that in this case it will be necessary to use more

              thorough techniques.


           b. The volume of evidence. Storage media can store the equivalent of millions of

              pages ofinformation. Additionally, a suspect may try to conceal criminal evidence;

              he or she might store it in random order with deceptive file names. This may

              require searching authorities to peruse all the stored data to determine which

                                                15
       Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 16 of 21




                particular files are evidence or instrumentalities of crime. This sorting process

                can take weeks or months, depending on the volume of data stored, and it would be

                impractical and invasive to attempt this kind of data search on-site.


             c. Technical requirements. Computers can be configured in several different ways,

                featuring a variety of different operating systems, application software, and

                configurations.     Therefore, searching them sometimes requires tools or

                knowledge that might not be present on the search site.          The vast array of

                computer hardware and software available makes it difficult to know before a

                search what tools or knowledge will be required to analyze the system and its data

                on-site.   However, taking the storage media off-site and reviewing it in a

                controlled environment will allow its examination with the proper tools and

                knowledge.


             d. Variety offorms ofelectronic media. Records sought under this warrant could be

                stored in a variety ofstorage media formats that may require off-site reviewing with

                specialized forensic tools.


       28.      Based on the foregoing, and consistent with Rule 41(e)(2)(B), when officers

executing the warrant conclude that it would be impractical to review the hardware, media, or

peripherals on-site,the warrant I am applying for would permit officers either to seize or to image-

copy those items that reasonably appear to contain some or all of the evidence described in the

warrant, and then later review the seized items or image copies consistent with the warrant. The

later review may require techniques, including but not limited to computer-assisted scans of the


                                                 16
       Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 17 of 21




entire medium, that might expose many parts of a hard drive to human inspection in order to

determine whether it is evidence described by the warrant.

        29.    Because several people share the PREMISES as a residence, it is possible that the

PREMISES will contain storage media that are predominantly used, and perhaps owned, by

persons who are not suspected of a crime. If it is nonetheless determined that that it is possible

that the things described in this warrant could be foimd on any ofthose computers or storage media,

the warrant applied for would permit the seizure and review ofthose items as well.

        30.    As discussed herein, based on my training and experience I believe that digital

devices will be found during the search. I know from my training and experience and my review

of publicly available materials that several hardware and software manufacturers offer their users

the ability to unlock their devices through biometric features in lieu of a numeric or alphanumeric

passcode or password. These biometric features include fingerprint-recognition, face-recognition,

iris-recognition, and retina-recognition. Some devices offer a combination of these biometric

features and enable the users of such devices to select which features they would like to utilize.

Ifa device is equipped with a fingerprint scanner,a user may enable the ability to unlock the device

through his or her fingerprints. For example, Apple Inc.("Apple") offers a feature on some of its

phones and laptops called "Touch ID," which allows a user to register up to five fingerprints that

can unlock a device. Once a fingerprint is registered, a user can unlock the device by pressing the

relevant finger to the device's Touch ID sensor, which on a cell phone is found in the round button

(often referred to as the "home" button)located at the bottom center ofthe front ofthe phone, and

on a laptop is located on the right side of the "Touch Bar" located directly above the keyboard.

Fingerprint- recognition features are increasingly common on modem digital devices.


                                                17
        Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 18 of 21




        31.     For example,for Apple products, all iPhone 5S to iPhone 8 models,as well as iPads

(5th generation or later), iPad Pro, iPad Air 2, and iPad mini 3 or later, and MacBook Pro laptops

with the Touch Bar are all equipped with Touch ID. Motorola, HTC, LG, and Samsung, among

other companies, also produce phones with fingerprint sensors to enable biometric unlock by

fingerprint. The fingerprint sensors for these companies have different names but operate similarly

to Touch ID.


        32.    If a device is equipped with a facial-recognition feature, a user may enable the

ability to unlock the device through his or her face. To activate the facial-recognition feature, a

user must hold the device in front of his or her face. The device's camera analyzes and records

data based on the user's facial characteristics. The device is then automatically unlocked if the

camera detects a face with characteristics that match those of the registered face. No physical

contact by the user with the digital device is necessary for the unlock, but eye contact with the

camera is often essential to the proper functioning of these facial"' recognition features; thus, a

user must have his or her eyes open during the biometric scan (unless the user previously disabled

this requirement). Several companies produce digital devices equipped with a facial-recognition-

unlock feature, and all work in a similar manner with different degrees of sophistication, e.g.,

Samsung's Galaxy SB (released Spring 2017) and NoteS (released Fall 2017), Apple's iPhone X

(released Fall 2017). Apple calls its facial-recognition unlock feature "Face ID." The scan and

unlock process for Face ID is almost instantaneous, occurring in approximately one second.

       33.     While not as prolific on digital devices as fingerprint- and facial-recognition

features, both iris- and retina-scanning features exist for securing devices/data. The human iris,

like a fingerprint, contains complex patterns that are unique and stable. Iris-recognition technology

uses mathematical pattern-recognition techniques to map the iris using infrared light. Similarly,
                                                 18
       Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 19 of 21




retina scanning casts infrared light into a person's eye to map the unique variations of a person's

retinal blood vessels. A user can register one or both eyes to be used to unlock a device with these

features. To activate the feature, the user holds the device in front of his or her face while the

device directs an infrared light toward the user's face and activates an infrared-sensitive camera to

record data from the person's eyes. The device is then unlocked ifthe camera detects the registered

eye. Both the Samsung Galaxy SB and Note 8(discussed above) have iris-recognition features.

In addition, Microsoft has a product called "Windows Hello" that provides users with a suite of

biometric features including fingerprint-, facial-, and iris-unlock features. Windows Hello has

both a software and hardware component, and multiple companies manufacture compatible

hardware, e.g., attachable infrared cameras or fingerprint sensors, to enable the Windows Hello

features on older devices.

       34.     In my training and experience, users of electronic devices often enable the

aforementioned biometric features because they are considered to be a more convenient way to

unlock a device than entering a numeric or alphanumeric passcode or password. Moreover, in

some instances, biometric features are considered to be a more secure way to protect a device's

contents.


       35.     I also know from my training and experience, as well as from information found in

publicly available materials including those published by device manufacturers, that biometric

features will not unlock a device in some circumstances even if such features have been enabled.

This can occur when a device has been restarted or inactive, or has not been unlocked for a certain

period oftime. For example, with Apple's biometric unlock features, these circumstances include

when:(1)more than 48 hours has passed since the last time the device was unlocked;(2)the device

has not been xmlocked via Touch ID or Face ID in eight hoius and the passcode or password has
                                                19
       Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 20 of 21




not been entered in the last six days;(3)the device has been turned off or restarted;(4)the device

has received a remote lock command;(5) five unsuccessful attempts to unlock the device via

Touch ID or Face ID are made; or(6)the user has activated "SOS" mode by rapidly clicking the

right side button five times or pressing and holding both the side button and either volume button.

        36.    Biometric features from other brands carry similar restrictions. Thus, in the event

law enforcement personnel encounter a locked device equipped with biometric features, the

opportunity to unlock the device through a biometric feature may exist for only a short time.       I

do not know the passcodes ofthe devices likely to be found during the search.

        37.    For these reasons, if while executing the warrant, law enforcement persormel

encounter a digital device that may be unlocked using one of the aforementioned biometric

features, the warrant I am applying for would permit law enforcement persormel to, with respect

to MARQUAVIOUS BRITT who is reasonably believed by law enforcement to be a user of a

biometric sensor-enabled device that is(a)located at the PREMISES and(b)falls within the scope

ofthe warrant;(1)compel the use ofthe person's thumb- and/or fingerprints on the device(s); and

(2) hold the device(s) in front of the face of the person with his or her eyes open to activate the

facial-, iris-, and/or retina-recognition feature. With respect to fingerprint sensor-enabled devices,

although I do not know which of the fingers are authorized to access any given device, I know

based on my training and experience that it is common for people to use one of their thumbs or

index fingers for fingerprint sensors; and,in any event, £dl that would result from successive failed

attempts is the requirement to use the authorized passcode or password.

       38.      Other than what has been described herein, to my knowledge, the United States

has not attempted to obtain this data by other means.


                                                 20
       Case 1:20-mj-00004-BKE Document 3-1 Filed 01/16/20 Page 21 of 21




                                     CONCLUSION


       39.   I submit that this affidavit supports probable cause for a warrant to search the

PREMISES described in Attachment A and seize the items described in Attachment B.




                                            21
